IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50356
                         Summary Calendar



TAMMY WILLIAMS,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, Commissioner
of Social Security,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-96-CV-293
                        - - - - - - - - - -
                          January 13, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Tammy Williams appeals from the district court’s judgment

affirming the denial of her application for supplemental security

income benefits.   Williams argues that the decision of the

Administrative Law Judge (ALJ) is not supported by substantial

evidence; that the ALJ failed to consider her IQ as a severe

mental impairment; that the ALJ failed to consider her complaints

in combination; that the ALJ failed to properly complete the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-50356
                                 -2-

Psychiatric Review Technique Form; that the ALJ failed to give

proper weight to the opinion of Williams’ treating physician; and

that the ALJ posed an inadequate hypothetical question to the

vocational expert.    We have reviewed the record and find no

reversible error.    Accordingly, the judgment is AFFIRMED for

essentially the reasons stated by the district court.    See

Williams v. Callahan, No. SA-96-CV-293 (W.D. Tex. March 14,

1997).

     AFFIRMED.